Citation Nr: 1712508	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  06-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne and skin rashes.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to initial ratings in excess of 10 percent from November 26, 2004 to September 3, 2008; in excess of 30 percent from September 4, 2008 to October 21, 2015; and in excess of 50 percent from October 22, 2015, for posttraumatic stress disorder (PTSD).

6.  Entitlement to disability ratings in excess of 0 percent from November 26, 2004 to October 17, 2007; in excess of 10 percent from October 18, 2007, to May 19, 2016; and in excess of 20 percent from May 20, 2016, for defective hearing with non-suppurative otitis media.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968, including service in the Republic of Vietnam.  His decorations include the Purple Heart Medal with one Oak Leaf Cluster, the Combat Infantryman Badge, and the Bronze Star with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 (hearing loss), March 2010 (PTSD), November 2011 (skin), September 2013 (lumbar spine and hips), and November 2013 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Cleveland, Ohio, respectively.

In May 2007, the Veteran testified at a Travel Board hearing with a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In July 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In October 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ.  Transcripts of the hearings are associated with the claims file.

In August 2007, the Board, inter alia, remanded the issue of entitlement to an increased rating for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for chloracne and skin rashes; and 2) entitlement to disability ratings in excess of 0 percent from November 26, 2004 to October 17, 2007, in excess of 10 percent from October 18, 2007 to May 19, 2016, and in excess of 20 percent from May 20, 2016 for defective hearing with non-suppurative otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 decision, the Board denied service connection for chloracne and/or skin rashes.

2.  The evidence submitted since August 2007 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of service connection for chloracne and/or skin rashes.

3.  Degenerative disc disease of the back had its onset in service.

4.  Right hip replacement status post osteoarthritis had its onset in service.

5.  Left hip replacement status post osteoarthritis had its onset in service.

6.  From November 26, 2004 to May 29, 2007, the Veteran's PTSD was manifested by nightmares, avoidance, intrusive thoughts of Vietnam, flashbacks, anger, rage, startle response, hypervigilance, and paranoia.

7.  As of May 30, 2007, the Veteran's PTSD is manifested by nervousness, anger, sadness, indecision, lack of concentration, fatigue, depression, difficulty sleeping, restlessness, irritability, inability to express feelings, tension, anxiety, suicidal ideation, difficulty with memory, avoidance, emotional numbness, nightmares about Vietnam between two and five times per week, exaggerated startle response, hypervigilance, recurrent intrusive distressing recollections of combat, dissociative episodes, persistent hyperarousal, problems getting along with his coworkers, difficulty trusting others,  panic attacks 2 to 3 times per week, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances in a work or work-like setting, inability to establish and maintain effective relationships, decreased energy, and flashbacks.

8.  As of August 1, 2010, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied the Veteran's claim of entitlement to service connection for chloracne and/or skin rashes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1105 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for chloracne and/or skin rashes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Degenerative disc disease of the back was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  Right hip replacement status post osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  Left hip replacement status post osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  From November 26, 2004 to May 29, 2007, the criteria for a rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).

7.  As of May 30, 2007, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).

8.  As of August 1, 2010, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence of Chloracne and Skin Rashes

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for chloracne and skin rashes.  The claim was previously denied by the Board in an August 2007 decision because the Veteran had not met the elements of current disability and nexus to service.

At the time of the August 2007 denial, the relevant evidence of record included the Veteran's contention that his exposure to herbicides in Vietnam caused his skin rashes; service treatment records documenting chigger bites in July 1968, and a finding of normal skin on his August 1968 separation examination; a May 2005 VA scars examination showing a scar of the chin secondary to shrapnel injury, for which the Veteran is in receipt of service connection; and May 2007 buddy statements from J.L.E., E.E.S., and the Veteran's spouse, reporting that the Veteran had a skin rash during and after service.  The August 2007 Board decision became final because the Veteran did not appeal the decision to the Court.

Since the August 2007 Board decision, new evidence has been added to the file that is material to the Veteran's claim of service connection for chloracne and skin rashes.  Specifically, in October 2013, the private physician, Dr. Dauphin, found that "This Veteran has continued to suffer from an intermittent skin condition of sores/growths.... I believe that this condition is chloracne as a result of herbicide exposure that occurred while he served in Vietnam."  Additionally, a July 2015 VA physician listed on the Veteran's review of systems (ROS), "Skin: recurrent rashes from Vietnam."

As this evidence of a diagnosis of chloracne and skin rashes, and of a nexus between the Veteran's claimed chloracne and service, was not available at the time of the August 2007 denial, it is new.  As it regards the reasons for the denial of his claim for service connection for chloracne and skin rashes, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for chloracne and skin rashes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Service Connection for Lumbar Spine and Hips

The Veteran contends in his May 2007 Travel Board hearing testimony that he complained of back pain and had to take unpaid leave at his job within the year after he was discharged from service.  See transcript, p. 11.  He further testified that his lumbar spine disability is combat-related.  Id., p. 14.

In January 2008, the Veteran wrote, "When I was in Vietnam, I was on a M16 personnel carrier.  The M16 jammed, causing my burns.  I was thrown from the top of the personnel carrier to the bottom....I injured my lumbar/cervical spine area.  I did not give it much attention at the time because I was in combat."  An October 2011 buddy statement corroborates this history.

At his October 2016 videoconference hearing, the Veteran testified that he injured his back and hips in service when:

I was in a mechanized Infantry unit and a 50-caliber machine gun, which I was a machine gunner and it blew up on me and knocked me down.  I was in the TC hatch down into the compartment and that was my second Purple Heart that I received while I was in Vietnam.  And the medics pulled me from the APC carrier and put me on a dust-off and flew me back to base camp to the hospital.  [See transcript, p. 16.]

The Veteran further testified that he has gotten continuous treatment for his back and hips ever since he returned from Vietnam.  Id., pp. 17, 20-21.  His spouse testified that the Veteran has complained of back and hip problems ever since returning from Vietnam.  Id., pp. 19, 21.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

First, the Veteran has a current diagnosis of lumbar spine and bilateral hip disorders.  Specifically, Dr. Hensley diagnosed right hip joint arthritis in July 2003; Dr. Glassman diagnosed right hip osteoarthritis in December 2004, left hip osteoarthritis in December 2011, and left hip throchanteric bursitis in May 2012, based on x-ray evidence; Dr. Wisneski diagnosed degenerative disc disease of the back in January 2012; and a VA examiner diagnosed degenerative disc disease and arthritis of the back in August 2013, based on x-ray evidence, as well as bilateral hip replacements.

Second, the Board finds that the Veteran experienced the reported combat injuries in Vietnam.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

As discussed in the contentions above, the Veteran testified in May 2007 and October 2016, and wrote in January 2008, that he injured his back and hips during an explosion in Vietnam.  As this occurred during combat, as his reports were corroborated by an October 2011 buddy statement, and as the Veteran's combat service has been verified in his DD Form 214 through numerous decorations earned-including the Purple Heart Medal with one Oak Leaf Cluster, the Combat Infantryman Badge, and the Bronze Star with "V" Device, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having back and bilateral hip and he reports the onset of the conditions during combat service in Vietnam.  Further, the Board finds that he is both competent to report recurring back and hip problems since serving in combat in Vietnam and the Board finds his account credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his back and bilateral hip disabilities became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related trauma, the credible history of back and hip problems since service and the diagnoses of these disabilities, the Board finds that service connection is warranted because the disabilities had their onset in service.  

Analysis: Higher Initial Ratings for PTSD

The Veteran contends in his May 2010 notice of disagreement that an evaluation of at least 70 percent is warranted.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is rated at 10 percent under DC 9411 for PTSD from November 26, 2004 to September 3, 2008; at 30 percent from September 4, 2008 to October 21, 2015; and at 50 percent as of October 22, 2015.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that a 30 percent rating is warranted from November 26, 2004 to May 29, 2007, and a 70 percent rating is warranted as of May 30, 2007.

VA provided the Veteran with an examination of his PTSD in May 2005.  The Veteran reported experiencing nightmares and avoidance of some activities which remind him of Vietnam.  The examiner assigned a GAF score of 80.

At his May 2007 Travel Board hearing, the Veteran testified that his PTSD symptoms include nightmares, intrusive thoughts of Vietnam, flashbacks, anger, rage, startle response, hypervigilance, and paranoia.  See transcript, pp. 19-20.

In May 2007, Dr. Wing, a private clinical psychologist, found that the Veteran's PTSD symptoms included nervousness, anger, sadness, indecision, lack of concentration, fatigue, depression, difficulty sleeping, restlessness, nightmares, irritability, inability to express feelings, tension, anxiety, suicidal thoughts, vivid memories of prior unpleasant experiences, difficulty with memory, avoidance, and emotional numbness.  Dr. Wing found that the Veteran has "chronic and severe symptoms of PTSD," and assigned a GAF score of 60.

VA provided the Veteran with a second examination of his PTSD in December 2008.  The Veteran reported experiencing nightmares 2 or 3 times per week, intrusive memories, avoidance, irritability, occasional exaggerated startle response, and hypervigilance.  The VA examiner assigned a GAF score of 65.

In April 2010, a VA clinician recorded that the Veteran reported experiencing nightmares and anxiety.  The VA clinician assigned a GAF score of 61.

In August 2010, Dr. Crum, a private clinical psychologist, found that the Veteran's symptoms include recurrent intrusive distressing recollections of combat, nightmares, dissociative episodes, avoidance, persistent hyperarousal, difficulty sleeping, irritability, anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, fatigue, trouble concentrating, and depression.  Dr. Crum assigned a GAF score of 40.

In July 2011, the Veteran testified at an RO hearing that he experiences avoidance (pp. 2, 5, 7-8), sees flash images of when he killed a human being in combat (p. 3), had problems getting along with his coworkers (p. 4), finds it hard to trust others (p. 5), has trouble sleeping (p. 10), has nightmares (p. 14), and is hypervigilant (p. 15).

VA provided the Veteran with a third examination of his PTSD in July 2011.  The Veteran reported experiencing nightmares, depression, panic attacks 2 to 3 times per week, avoidance, difficulty sleeping, irritability, anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The VA examiner assigned a GAF score of 58.

VA clinicians assigned GAF scores of 50 in October 2011, 56 in December 2011, 58 in January 2012, 64 in April 2012, and 56 in September 2012.

In August 2013, Dr. Crum found that the Veteran' symptoms include recurrent intrusive distressing recollections of combat, nightmares, avoidance, hyperarousal, difficulty sleeping, irritability, anger, difficulty concentrating, hypervigilance, exaggerated startle response, depression, and suicidal ideation.  Dr. Crum characterized the Veteran's PTSD symptoms as persistent and debilitating, and assigned a GAF score of 40.

Also in August 2013, Dr. Crum filled out a PTSD Disability Benefits Questionnaire (DBQ) for the Veteran.  Dr. Crum found that the Veteran had the following symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances in a work or work-like setting, inability to establish and maintain effective relationships, and suicidal ideation.

VA provided the Veteran with a fourth examination of his PTSD in October 2015.  The Veteran reported experiencing intrusive thoughts and memories from Vietnam, avoidance, irritability, anger, increased startle response, hypervigilance, depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and suicidal ideation.

In October 2016, the Veteran testified before the undersigned VLJ at a videoconference hearing that he experiences decreased energy, nightmares about Vietnam four or five nights per week with yelling and screaming when he awakens, sleep disturbances, flashbacks, and anger.  See transcript, pp. 3-4.  The Veteran also testified that he experiences suicidal ideations.  Id., p. 7.

Based on the evidence, the Board finds that from November 26, 2004 to May 29, 2007, a 30 percent rating is warranted because the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: nightmares, avoidance, intrusive thoughts of Vietnam, flashbacks, anger, rage, startle response, hypervigilance, and paranoia.  See Mauerhan, 16 Vet. App. 436 (2002).

In this regard, the Board finds that the Veteran's symptoms prior to May 30, 2007 do not reflect occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment, and they are not shown to be of such severity as would more nearly approximate a rating in excess of 30 percent under the General Rating Formula.  Id.

The Board further finds that as of May 30, 2007, a 70 percent rating is warranted because the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: nervousness, anger, sadness, indecision, lack of concentration, fatigue, depression, difficulty sleeping, restlessness, irritability, inability to express feelings, tension, anxiety, suicidal ideation, difficulty with memory, avoidance, emotional numbness, nightmares about Vietnam between two and five times per week, exaggerated startle response, hypervigilance, recurrent intrusive distressing recollections of combat, dissociative episodes, persistent hyperarousal, problems getting along with his coworkers, difficulty trusting others,  panic attacks 2 to 3 times per week, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances in a work or work-like setting, inability to establish and maintain effective relationships, decreased energy, and flashbacks.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. Mar. 27, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the suicidal ideation found in the May 2007, August 2013, and October 2015 reports is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

In this regard, the Board finds that the Veteran's symptoms as of May 30, 2007 do not reflect total occupational and social impairment, and they are not shown to be of such severity as would more nearly approximate a rating in excess of 70 percent under the General Rating Formula.

TDIU

The Veteran contends that his service connected PTSD and hearing loss are so severe that they render him unemployable.

At his October 2016 videoconference hearing, the Veteran testified that after his employer moved in August 2010, he stopped working due to a combination of his hearing loss and difficulty dealing with other people.  See transcript,  pp. 11-15.  The Veteran explained that a grant of TDIU as of August 1, 2010 would fully satisfy his appeal.  Id., pp. 13-15.

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As of August 1, 2010, the Veteran has been in receipt of service connection for PTSD, rated 70 percent disabling; defective hearing with non-suppurative otitis media, rated 10 percent disabling prior to May 20, 2016, and 20 percent disabling as of that date; tinnitus, rated 10 percent disabling; and a chin scar, rated noncompensable.  His combined rating has thus been 80 percent disabling, making him eligible for TDIU consideration on a schedular basis.  38 C.F.R. § 4.16(a).

The Board finds that a grant of TDIU is warranted as of August 1, 2010.  Specifically, Dr. Crum recorded in August 2010 that the Veteran had been laid off, and that his "emotional symptoms" created "some difficulties interacting with his supervisors or co-workers."  Further, in his July 2011 VA examination for PTSD, the Veteran reported that he was having concentration and memory problems at work when his position was downsized, and he has been unemployed ever since.  The Veteran reported in his August 2013 VA Form 21-8940 that he attended college for two years, and had no other education or training.  He testified at his October 2016 videoconference hearing that he had worked at an information technology (IT) company for 41 years-ever since he had returned from Vietnam.  See transcript, pp. 9-10.  The Veteran also clarified that the other jobs that he had listed on his August 2013 VA Form 21-8940 from August through October 2010 were jobs to which he had applied, but for which he was not hired.  Id., pp. 13-15.

Based on the Veteran's employment history, education, and training, and the severity of his service-connected disabilities, the Board finds that he was unable to secure or follow a substantially gainful occupation as of August 1, 2010.  Thus, entitlement to a TDIU is warranted as of August 1, 2010, and the Veteran's appeal is granted.  38 C.F.R. § 4.16(a).


ORDER

The service connection claim for chloracne and skin rashes is reopened.

Service connection for degenerative disc disease of the back is granted.

Service connection for right hip replacement status post osteoarthritis is granted.

Service connection for left hip replacement status post osteoarthritis is granted.

From November 26, 2004 to May 29, 2007, an initial rating of 30 percent for PTSD, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of May 30, 2007, an initial rating of 70 percent for PTSD, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of August 1, 2010, subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.

REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With respect to the issue of entitlement to service connection for chloracne and skin rashes, a VA examination is necessary in order to ascertain the nature and onset of any skin disorder (other than his service-connected chin scar).  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to disability ratings in excess of 0 percent from November 26, 2004 to October 17, 2007; in excess of 10 percent from October 18, 2007 to May 19, 2016; and in excess of 20 percent from May 20, 2016 for defective hearing with non-suppurative otitis media, the Veteran testified at his October 2016 videoconference hearing that his hearing loss has gotten worse since his most recent audiology examination.  See transcript, p. 24.  The Veteran's most recent audiological examination precedes that testimony.  Therefore, that issue is remanded in order to afford the Veteran a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his chloracne and/or skin rashes and defective hearing with non-suppurative otitis media, and take appropriate measures to obtain those records.  Any additional, VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his chloracne and/or skin rashes and defective hearing with non-suppurative otitis media that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his chloracne and/or skin rashes, and of the nature and severity of his defective hearing with non-suppurative otitis media and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed chloracne and/or skin rashes.  The claims folder should be made available and reviewed by the examiner.

The examiner should identify all skin disorders present in the Veteran.

For each diagnosed skin disorder, the examiner should opine as to:

a) whether it is at least as likely as not that the Veteran's skin disorder resulted from service;

b) whether it is at least as likely as not that the Veteran's skin disorder is related to the his presumed in-service exposure to herbicide agents in Vietnam, including 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram; and

c) if chloracne is diagnosed, whether it is at least as likely as not that it was present within one year after the Veteran's last day of service in Vietnam.

In offering these opinions, the examiner should consider the following documents: 

* Service treatment records documenting chigger bites in July 1968, and a finding of normal skin on his August 1968 separation examination.

* An August 2002 VA treatment record wherein the Veteran denies any chronic rashes, but has evidence of shrapnel in his eyes and extremities.

* The Veteran's November 2004 statement that "While in Vietnam, I started to have problems with rashes on my back, etc.  I was given cream while I was in Vietnam in order to treat the rash.  I still have rashes on my back to date....I believe it was caused by the Agent Orange spraying."

* The Veteran's May 2005 VA examination of his chin, finding scars secondary to a shrapnel injury in service.

* The Veteran's June 2006 statement that "I was treated in July of 1968 after breaking out over the thorax and legs....Chigger bites was the wrong diagnosis for the rash I developed in July of 1968."

* May 2007 buddy statements from J.L.E., E.E.S., and the Veteran's spouse, reporting that the Veteran had a skin rash during and after service.

* The Veteran's May 2007 testimony that his rashes today are the same rashes that he had in Vietnam.  See transcript, pp. 31-32.

* Dr. Dexter's May 2007 evaluation of "skin irritation," and statement that "It is my opinion that these conditions are related to past military experiences."

* A May 2011 VA treatment record documenting the removal of a skin lesion.

* The Veteran's spouse's July 2011 statement that the Veteran has had rashes and sores since three months after his separation from service, and possibly earlier.

* A November 2011 buddy statement from K.V. stating that "while in Vietnam [the Veteran] developed growths on his face, neck and back which appeared to look like boils."

* Dr. Dauphin's October 2013 opinion, based on a records review without examination, that "This Veteran has continued to suffer from an intermittent skin condition of sores/growths.... I believe that this condition is chloracne as a result of herbicide exposure that occurred while he served in Vietnam."

* A July 2015 VA physician's notation on ROS, "Skin: recurrent rashes from Vietnam."

* The Veteran's October 2016 testimony that the skin on his chest and stomach was burned in an armored personnel carrier / 50-caliber machine gun accident, but it does not bother him much and did not leave any scarring.  See transcript, pp. 22-23.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's defective hearing with non-suppurative otitis media, provide him with an appropriate VA examination.

The examiner should determine the severity of the Veteran's hearing loss in both ears via an audiogram and Maryland CNC test.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should review the Veteran's May 2005, October 2007, and May 2016 VA audio examination reports, as well as VA audiograms dated March 2006, October 2007, and June 2012.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's defective hearing with non-suppurative otitis media has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


